Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s drawings filed 11/7/2019 have been considered and are accepted by the Examiner.

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a method of transmitting uplink data based on Non-orthogonal Multiple Access (NoMA) in a wireless communication system, comprising:
“acquiring, by the UE, a spreading factor based on a number of the physical resource blocks included in the allocation information;
determining, by the UE, a NoMA codebook set based on the spreading factor; and
transmitting, by the UE, uplink data being generated based on a UE specific codeword being included in the NoMA codebook set” in combination with other recited elements in claim 1.

The present application also relates to a user equipment (UE) transmitting uplink data based on a Non-orthogonal Multiple Access (NoMA) scheme in a wireless communication system, comprising:

to determine a NoMA codebook set based on the spreading factor, and 
to transmit uplink data being generated based on a UE specific codeword being included in the NoMA codebook set” in combination with other recited elements in claim 9.

A first prior art, Bayesteh et al. (US Publication 2018/0013526 A1), teaches a sparse code multiple access SCMA system and method in which the size of individual codewords of the SCMA codebook are based is based on spreading factor where SCMA is one type of non-orthogonal multiple access.  Bayesteh also teaches the SCMA codewords are transmitted in resource blocks over an air interface.  Bayesteh further teaches each codeword is spread over multiple tones on a single layer. 
A second prior art, Kimura et al. (US Publication 2017/0156131 A1), teaches a non-orthogonal multiple access NoMA system and method in which radio resources are allocated in such a manner that the radio resources can overlap between user equipments in a cell.  Kimura also teaches the user equipment acquires information about the number of resource blocks allocated as resources in the frequency direction.  Kimura further teaches the controller of the user equipment will determine the interleave length based on the spreading factor.
A third prior art, Ma et al. (US Publication 2016/0050039 A1), teaches a sparse code multiple access SCMA scheme (a non-orthogonal multiple access scheme) that uses a SCMA codebook to encode a data stream into multidimensional codewords where the SCMA codebook 


However, Bayesteh, Kimura, and Ma, when either taken alone or in combination, fail to teach or make obvious the aforementioned claimed features of the base claims above, which renders the claims of the instant application allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471